      Case 4:19-cv-00596-KGB-JTR Document 40 Filed 12/11/20 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

DADRAIN DANTWONE BANKS                                                    PLAINTIFF

V.                            No. 4:19CV00596-KGB-JTR

BRIGGS, Major,
Pulaski County Jail, et al.                                         DEFENDANTS

                                      ORDER

      Plaintiff Dadrain Dantwone Banks (“Banks”) filed this § 1983 action, while

he was incarcerated in the Pulaski County Detention Facility (“PCDF”), alleging that

Defendants denied him access to the courts. Several Motions are pending.

      Motion for Order – Doc. 19

      Banks’s request for the Court to order PCDF officials to fill out in forma

pauperis forms in some of his other § 1983 cases is irrelevant. His request for access

to the PCDF law library is moot because he is no longer incarcerated there. Finally,

his request for copies of “all paperwork” filed in his case between April 25 and June

29, 2019, is irrelevant because this case was not pending at that time.

      Accordingly, this Motion is DENIED.

      Motions for Copies – Docs. 23 & 29

      Banks seeks copies of all documents filed in this case between September

2019 and February 2020, while he was in the Arkansas State Hospital and was not

receiving any mail. The Clerk is directed to send him a copy of the docket sheet. The
      Case 4:19-cv-00596-KGB-JTR Document 40 Filed 12/11/20 Page 2 of 3




only documents filed during this time period (Docs. 8, 10-13), were filed by Banks

and contained papers relating to his other § 1983 cases.1 Accordingly, his Motions

for copies are DENIED.

      Motion for Transfer – Doc. 35

      Banks asks the Court to transfer him from the Garland County Detention

Facility (“GCDF”) to a different facility. Doc. 35. In this action, Banks is pursuing

§ 1983 claims that arose during his incarceration at the Pulaski County Detention

Facility. The Court cannot order the Pulaski County Sheriff, or any Defendant in this

case, to transfer Banks from the GCDF to another jail. This Motion is DENIED.

      Motion for “Injunction” and Video Access – Doc. 37

      In this Motion, Banks alleges that GCDF staff members are retaliating against

him for filing lawsuits. He seeks unspecified “injunctions” and access to video

evidence of the allegedly retaliatory conduct. Doc. 37. Banks currently has several

§ 1983 cases pending, in the Western District of Arkansas, against Garland County

officials.2 That is where he should be raising any claims of alleged misconduct by

GCDF staff. Furthermore, all of the alleged misconduct by GCDF officials occurred




      1
          Banks appears to have filed identical Motions in those cases.
      2
       See Banks v. Ford, W.D. Ark. No. 6:20cv6075-SOH-BAB; Banks v. Branstetter, W.D.
Ark. No. 6:20cv6110-RTD-MEF; Banks v. McCormick, W.D. Ark. No. 6:20cv6134-RTD-BAB.
                                                 2
      Case 4:19-cv-00596-KGB-JTR Document 40 Filed 12/11/20 Page 3 of 3




after he filed this lawsuit, and none of it is related to the claims against Pulaski

County officials that are pending in this case. This Motion is DENIED.

       Finally, Banks is reminded that his claims in this lawsuit concern alleged

denial of access to the courts while he was in the PCDF in mid-2019. He is

directed not to file, in this case, any pleadings or documents about conditions

or events that are the subject of his other lawsuits in this District3 and in the

Western District.

       IT IS SO ORDERED this 11th day of December, 2020.



                                             ____________________________________
                                             UNITED STATES MAGISTRATE JUDGE




       3
         See Banks v. Pulaski County Sheriff Dept., No. 4:19cv291-DPM-BD (regarding unsanitary
conditions of confinement, disciplinary infractions, and sexual harassment at the PCDF between
February and April 2019); Banks v. Pulaski County Sheriff’s Office, No. 4:19cv297-JM-PSH
(regarding numerous claims arising at PCDF between April and June 2019, including unsanitary
conditions, sexual harassment, commissary interference, interference with legal mail, strip
searches, retaliation, excessive force; dismissed as duplicative of claims in other pending cases);
Banks v. Turn Key Medical, No. 4:19cv352-JM-JJV (regarding denial of medical care at PCDF);
Banks v. Briggs, No. 4:19cv535-KGB-JTR (regarding claims of interference with commissary
privileges at PCDF); Banks v. Does, No. 4:19cv793-KGB (regarding claims arising from his stay
at the Arkansas State Hospital).
                                                3
